Citation Nr: 0713213	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-15 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1. Entitlement to an effective date prior to May 8, 2001, for 
a grant of service connection for diabetes mellitus, as 
secondary to herbicide exposure in Vietnam.  

2. Entitlement to an effective date prior to May 8, 2001, for 
a grant of service connection for heart disease, as secondary 
to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1967 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), in Fort 
Harrison, Montana which granted service connection for type 
II diabetes mellitus, due to inservice herbicide exposure, 
assigned an initial 20 percent disability rating; coronary 
artery disease, status post coronary artery bypass grafting, 
assigned an initial 60 percent disability rating; peripheral 
neuropathy of the left lower extremity, associated with 
diabetes mellitus, type II, assigned an initial 20 percent 
disability rating; peripheral neuropathy of the right lower 
extremity, associated with diabetes mellitus, type II, 
assigned an initial 20 percent disability rating.  
Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU 
rating) was also granted, as was basic eligibility under 38 
U.S.C. Chapter 35.  All these grants were made effective May 
8, 2001.  

The veteran appealed the effective dates for the grants of 
service connection for diabetes and heart disease.  


FINDINGS OF FACT

1. The veteran was notified in August 1997 of a rating 
decision that month which denied service connection for 
ischemia and infarction of the base of the inferolateral 
cardiac wall but the veteran did not appeal that decision.  
The August 1997 rating decision is final.  

2. In October 1997 the veteran filed a claim for VA pension 
benefits but neither that claim nor any underlying evidence 
suggested that he sought service connection for either 
diabetes or heart disease.  Pension benefits were granted by 
a February 1998 rating decision.  

3.  The veteran filed a claim for service connection for 
diabetes mellitus, and for service connection for heart 
disease as secondary to diabetes mellitus, on May 24, 2001.  


CONCLUSIONS OF LAW

1. The unappealed August 1997 rating decision denying service 
connection for ischemia and infarction of the base of the 
inferolateral cardiac wall is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a) (2006).  

2. The criteria for an effective date prior to May 8, 2001, 
for the grant of service connection for diabetes mellitus, as 
secondary to herbicide exposure in Vietnam, have not been 
met.  38 C.F.R. §§ 3.114(a)(1), 3.816(c)(4) (2006).  

3. The criteria for an effective date prior to May 8, 2001, 
for the grant of service connection for heart disease, as 
secondary to diabetes mellitus, have not been met.  38 C.F.R. 
§§ 3.114(a)(1), 3.816(c)(4) (2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Where, as here, service connection has been granted and an 
initial disability rating has been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
was intended to serve has been fulfilled.  Furthermore, once 
a claim for service connection has been substantiated, the 
filing of a notice of disagreement with the RO's decision 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
an earlier effective date for the awards of service 
connection for diabetes mellitus and heart disease.  Dingess 
at 19 Vet. App. 473.  



Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A.  The 
veteran was afforded the opportunity to testify at a personal 
hearing, but he did not request a hearing.  The RO has 
obtained the veteran's service medical records, treatment 
records from numerous VA facilities, and private medical 
records.  The veteran has not identified any additionally 
available evidence for consideration in his appeal.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records are negative for 
diabetes mellitus and for heart disease.  

In October 1996, the veteran filed VA Form 21-526 claiming 
service connection for ischemia and an infarction of the base 
of the inferior cardiac wall.  The veteran was notified in 
August 1997 of a rating decision that month which denied 
service connection for ischemia and an infarction of the base 
of the inferolateral cardiac wall but the veteran did not 
appeal that decision.  The August 1997 rating decision is 
final.  

In October 1997 the veteran filed a claim for VA pension 
benefits, stating that he was totally and permanently 
disabled due to ischemia and an infarction of the base of the 
inferolateral cardiac wall.  The medical evidence on file at 
that time documented treatment for diabetes mellitus and 
heart disease.  

In VA Form 21-4138, Statement in Support of Claim, in October 
1997 the veteran provided VA Forms 21-527, for release of 
medical records "proving treatments and medical services 
received for my different medical conditions (heart, leg 
ulcer, and diabetic condition).  I submit [sic] this 
paperwork in support of request for retroactive NSC pension 
benefits."  

The releases obtained additional private clinical records 
documenting treatment for diabetes mellitus and heart 
disease.  

A February 1998 rating decision granted entitlement to a 
permanent and total rating for pension purposes (pension 
benefits).  

VA Form 21-4138, Statement in Support of Claim was received 
on May 24, 2001, in which the veteran claimed service 
connection for diabetes due to exposure to Agent Orange and 
service connection for heart disease as secondary to 
diabetes.  

Analysis

In the veteran's Notice of Disagreement (NOD) and VA Form 9 
he alleged that the proper effective date for service 
connection for heart disease was when he filed his original 
claim for heart disease in October 1996.  

Alternatively, it is asserted that the veteran's October 1997 
claim for pension benefits is the proper effective date 
because he listed both heart disease and diabetes as the 
disorders giving rise to his entitlement to pension benefits.  
Also, diabetes was originally diagnosed in 1994.  He cites 
Douglas v. Derwinski, 2 Vet. App. 435, 439 (1992) and 
Shafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991) as 
standing for the proposition that when evidence supports a 
claim, VA is required to adjudicate and award the claim 
notwithstanding that the veteran has not filed a formal claim 
or raised the matter of entitlement thereto.  


Addressing the cited cases first, the Board notes that in 
Schafrath it was held that:

Where a VA regulation is made potentially 
applicable through the assertions and issues 
raised in the record, the Board's refusal to 
acknowledge and consider that regulation is 
"arbitrary, capricious, an abuse of discretion," 
and "not in accordance with the law," and must be 
set aside as such.  38 U.S.C. § 7061(a) (3) 
(formerly § 4061) ...

Schafrath, at 593.  

In Douglas, at 439, it was held that "if the evidence of 
record supports entitlement to disability compensation under 
a statutory provision or regulation not raised or argued 
[VA] may not decline to consider it."  

However, in Stewart v. Brown, 10 Vet. App. 15, 18- 19 (1997) 
it was held that:

Under the applicable statutes and regulations, an 
effective date for a grant of service connection 
is the date of receipt of the claim or the date 
the entitlement arose, whichever is later.  38 
U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(1995).  A 
claim of entitlement may be either formal or 
informal written communication "requesting a 
determination of entitlement or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (emphasis added).  The benefit sought 
must be identified.  38 C.F.R. § 3.155(a).  The 
Secretary is not automatically required to treat 
every compensation claim as also being a pension 
claim or vice versa.  Section 3.151(a) provides:

A specific claim in the form prescribed 
by the Secretary must be filed in order 
for benefits to be paid to any 
individual under the laws administered 
by VA (38 U.S.C. 5101(a)).  A claim by 
a veteran for compensation may be 
considered a claim for pension; and a 
claim by a veteran for pension may be 
considered a claim for compensation.  
The greater benefit will be awarded, 
unless the claimant specifically elects 
the lesser benefit. 

Rather, the Secretary has to exercise his 
discretion under the regulation in accordance 
with the contents of the application and the 
evidence in support of it.  See Willis v. Brown, 
6 Vet. App. 433, 435 (1994)(the operative word 
"may," in the regulation, clearly indicates 
discretion). 

Stewart, at 18 and 19 (rejecting the contention that a claim 
for pension benefits was also a claim for service connection 
for post-traumatic stress disorder (PTSD) when portions of 
the pension application pertaining to the filing for 
compensation were left blank and there was nothing in the 
application to suggest to VA that service connection for PTSD 
was being claimed).  

Moreover, in Stewart it was also held that even if the 
pension application had been a claim for service connection 
(in that case, for PTSD): 

VA could not award an earlier effective date 
under the governing statutes and regulations, see 
38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2), 
because evidence necessary to award service 
connection, i.e., sufficient to support a factual 
finding of the presence of PTSD, was not in the 
record prior to December 1988, the effective date 
of the award of the appellant's service 
connection for PTSD.  

Stewart, at 19.  

Also, in Brannon v. West, 12 Vet. App. 32, 35 (1998) it was 
held that 

The mere presence of the medical evidence does 
not establish an intent on the part of the 
veteran to seek secondary service connection for 
the psychiatric condition.  See, e.g., KL v. 
Brown, 5 Vet. App. 205, 208 (1993); Crawford v. 
Brown, 5 Vet. App. 33, 35 (1993); cf. 38 C.F.R. 
§ 3.157(b) [] (permitting certain medical reports 
to be accepted as an "informal claim for 
increased benefits or an informal claim to 
reopen").  While the Board must interpret the 
appellant's submissions broadly, the Board is not 
required to conjure up issues that were not 
raised by the appellant.  See Talbert, supra. The 
appellant must have asserted the claim expressly 
or impliedly.  See Isenbart, supra.

Brannon, at 35.  

When the foregoing case law is applied to the facts herein, 
it is found that prior to effective date of the regulation 
establishing a presumption of service connection for type II 
diabetes mellitus for veterans that served in the Republic of 
Vietnam, there was no evidence establishing that the 
veteran's diabetes or heart disease was in any way related to 
his military service.  

Specifically, there was no competent evidence that either 
disease was incurred or aggravated during service or 
manifested within one year of service discharge.  

Because the veteran did not appeal the August 1997 rating 
decision denying service connection for ischemia and 
infarction of the base of the inferolateral cardiac wall, 
that decision became final in the absence of clear and 
unmistakable error (CUE) which is not alleged in this case.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.105, 20.302(a) (2006).  So, the October 1996 claim for 
service connection for heart disease cannot be the effective 
date for service connection for heart disease.  Additionally, 
the October 1996 claim made no mention of diabetes and the 
record in August 1997 did not otherwise contain any document 
which remotely suggested that the veteran believed he was 
entitled to VA benefits for diabetes.  

Moreover, the veteran's October 1997 correspondence 
constituting his claim for pension benefits only indicated 
that he believed that he was entitled to pension benefits 
because of heart disease and diabetes and in no way 
suggested, even in light of all the evidence then of record, 
that he believed he was entitled to service connection for 
either or both disorders.  In other words, he did not express 
a believe that either heart disease or diabetes were in any 
way related to his military service.  So, the October 1997 
correspondence cannot be construed as a claim for service 
connection for diabetes or an application to reopen the 
previously denied claim for service connection for heart 
disease.  

Nehmer

The veteran is a "Nehmer class member" within the meaning 
of 38 C.F.R. § 3.816(b)(1) (a Vietnam veteran who has a 
covered herbicide disease) and has a "covered herbicide 
disease" within the meaning of 38 C.F.R. § 3.816(b)(2), 
i.e., diabetes mellitus.  The effective date for the 
regulation which added diabetes mellitus as a disease 
presumptively due to inservice exposure to herbicides is May 
8, 2001.  See Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (Fed. Cir. 2002).  

Here, the veteran's earlier claims, i.e. for service 
connection for heart disease and for pension, did not reflect 
an intent to claim service connection for diabetes, within 
the meaning of the last sentence of 38 C.F.R. § 3.816(c)(1).  
Moreover, there was no RO denial between September 25, 1985, 
and May 3, 1989, within the meaning of 38 C.F.R. 
§ 3.816(c)(1).  

38 C.F.R. § 3.816(c)(2) provides that: 

If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective 
date of the statute or regulation establishing a 
presumption of service connection for the covered 
disease, the effective date of the award will be 
the later of the date such claim was received by 
VA or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this 
section.  

38 C.F.R. § 3.816(c)(3) provides that: 

If the class member's claim referred to in 
paragraph (c)(1) or (c)(2) of this section was 
received within one year from the date of the 
class member's separation from service, the 
effective date of the award shall be the day 
following the date of the class member's 
separation from active service. 

In this case, for the reasons explained, the veteran had no 
claim for service connection for diabetes pending on May 3, 
1989.  Since the claim was received on May 24, 2001, it was 
not received between May 3, 1989 and the effective date of 
May 8, 2001, for the regulation establishing a presumption of 
service connection for diabetes.  Also, the May 24, 2001, 
claim was not received within one year of the veteran's 
November 1969 separation from service.  

For these reasons, the provisions of 38 C.F.R. § 3.816(c)(1), 
(2), and (3) do not apply.  

Next, 38 C.F.R. § 3.816(c)(4) provides that: 

If the requirements of paragraph (c)(1) or (c)(2) of 
this section are not met, the effective date of the 
award shall be determined in accordance with 
§§ 3.114 and 3.400.  

In turn, 38 C.F.R. § 3.114(a)(1) provides that: 

If a claim is reviewed on the initiative of VA 
within 1 year from the effective date of the law 
or VA issue, or at the request of a claimant 
received within 1 year from that date, benefits 
may be authorized from the effective date of the 
law or VA issue. 

Here, the claim was received on May 24, 2001, within one year 
of the May 8, 2001, effective date of the regulation creating 
the presumption of service connection for diabetes.  So, the 
RO correctly set the effective date for the grant of service 
connection for diabetes as of the effective date, May 8, 
2001, of that regulation.  Also, since the service-connected 
heart disease claim was also received on May 24, 2001, and is 
secondary to the now service-connected diabetes, the 
effective date for heart disease has also been correctly 
determined to be May 8, 2001.  

Accordingly, earlier effective dates are not warranted.  


ORDER

An effective date prior to May 8, 2001, for the grant of 
service connection for diabetes mellitus, as secondary to 
herbicide exposure in Vietnam, is denied.  

An effective date prior to May 8, 2001, for the grant of 
service connection for heart disease, as secondary to 
diabetes mellitus, is denied.  


____________________________________________
M. G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


